Appeal from a judgment of conviction rendered by the Schenectady County Court on June 14, 1951, convicting the defendant of criminal negligence in the operation of a vehicle, resulting in death, in violation of section 1053-a of the Penal Law. The evidence amply sustained the conviction. The jury had the right to find on the evidence that on May 17, 1951, the defendant drove his Chevrolet truck down Putnam Road in the town of Rotterdam, Schenectady County, at a speed of fifty to fifty-five miles per hour, traveling on the wrong side of the road around a curve, and striking the Studebaker pickup truck operated by the decedent practically head-on. The Studebaker truck was virtually demolished. The left front of the defendant’s truck was badly damaged. A witness, who had been driving his car in the same direction as the defendant, testified that he had followed the defendant for several hundred feet and had tried to pass him but had found that the defendant was weaving from side to side and that it was impossible to pass him. The proof further showed that the brakes on the defendant’s truck were inadequate and that the brake pedal had to be “ pumped ” at least three times in order to get the brakes to hold. The court’s charge clearly differentiated between criminal negligence and negligence sufficient to warrant *1004a recovery in a civil case. There were no exceptions to the court’s charge. Judgment of conviction affirmed. Foster, P. J., Bergan, Halpem and Imrie, JJ., concur; Coon, J., taking no part.